DETAILED ACTION
This is in response to communication received 6/15/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/14/20, 9/18/20, and 1/6/21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen on 8/4/21.

The application has been amended as follows: 

1. (Currently Amended) A surface treatment method for a housing, comprising:
providing a housing;
forming a color layer on the housing;
forming an ultraviolet curable layer on the color layer and executing a photo-curing process on the ultraviolet curable layer, components of the ultraviolet curable layer comprising a light sensitive resin and a nano metal material; and
forming an optical coating layer directly deposited on the ultraviolet curable layer, wherein components of the optical coating layer comprise nano glass materials, wherein 2O5), silicon monoxide (SiO), niobium pentoxide (NbO5), or a nano fluorine material;
wherein 

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over CHIANG (US PGPub 2011/0159277), WU (WO2017/028199) and YOO (US PGPub 2020/0031141A1) on claims 1-2, 4, 7, and 9-10 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over CHIANG (US PGPub 2011/0159277), WU (WO2017/028199), YOO (US PGPub 2020/0031141A1) and CHANG (US PGPub 2012/0018340) on claim 3 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over CHIANG (U SPGPub 2011/0159277), WU (WO2017/028199), YOO (US PGPub 2020/0031141A1), KO (US 10512931) and NASHNER (US PGPub 2014/0009873) on claim 8 is withdrawn because the independent claim 1 has been amended.

Reasons for Allowance
Claims 1-4, and 7-10 are allowed.
The independent claim 1 has been amended to include the following limitation: wherein a chemical reaction to change a color of the color layer occurs between the material of the optical coating layer and the underneath color layer through the ultraviolet curable layer.
This limitation, within the context of the overall claim, is not taught nor suggested by the closest prior art on record of CHIANG (US PGPub 2011/0159277), WU (WO2017/028199) and YOO (US PGPub 2020/0031141A1). The art does teach the layers separately and makes combining them obvious, as previously established in the now withdrawn rejection, but there is nothing that would teach or suggest having an reaction occur between the upper and lower layer though the middle layer.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717